Citation Nr: 1548820	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-18 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration
Memorial Programs Service Processing Site, 
in Nashville, Tennessee


THE ISSUE

Entitlement to Government-furnished headstones or grave markers.


REPRESENTATION

Appellant represented by:	Patrick M. McSweeney, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant, GG


ATTORNEY FOR THE BOARD

N. Kroes, Senior Counsel


INTRODUCTION

The appellant submitted applications for government supplied headstones or markers for ten Confederate Army veterans interred at Oakwood Cemetery in Richmond, Virginia, each of whom served during the America Civil War and died in 1861.  The appellant is a non-relative; he is the Chairman of the Oakwood Cemetery Restoration Committee of the Virginia Division of the Sons of Confederate Veterans.

This matter comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a letter decision of June 2010 by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), Memorial Programs Service Processing Site in Nashville, Tennessee. 




FINDINGS OF FACT

1.  JN, JK, RG, WJP, BWL, WH, TMH, TD, DVB, and JS served in the Confederate Army during the Civil War and died in 1861. 

2.  Each of the Confederate Army veterans is interred in the Confederate section of the Oakwood Cemetery, a city owned cemetery in Richmond, Virginia.

3.  Every few Confederate Army soldiers' graves are currently identified with
a 6" x 6" marble block.  Each marble block contains numbers that correspond to a soldier's name located in a burial ledger.  


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2015).  These duties, however, are inapplicable to the claim on appeal which involves statutes located in Chapter 26.  See Barger v. Principi, 16 Vet. App. 132 (2002) (noting that the notice and assistance duties apply only to statutes contained in Chapter 51 of Title 38).  

In connection with the claim decided herein, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  During the hearing, the undersigned explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the appellant.  

As a preliminary matter, the appellant filed a VA Form 40-1330, Application for Standard Government Headstone or Marker for Installation in a Private or State Veterans' Cemetery for ten Confederate soldiers, requesting VA-furnished headstone or grave markers for the gravesites.  Applicants for obtaining markers or headstones for unmarked graves must either be a next of kin, a person authorized in writing by the next of kin, or a personal representative given authority in writing by the decedent.  38 C.F.R. § 38.632(b)(1) (2015).  VA's General Counsel has also held that a designated cemetery official may be a proper applicant for a government furnished headstone or marker.  VAOPGCPREC 3-2015 (August 28, 2015).  The appellant in this case has been found by VA to be a proper applicant.  See id.

VA is authorized to furnish a headstone or marker for unmarked graves of soldiers of the Union and Confederate armies.  38 U.S.C.A. § 2306(a)(3) (West 2014) (emphasis added).  Additionally, VA may furnish a headstone or grave marker for marked graves of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery, with certain other restrictions not applicable here.  38 C.F.R. § 38.631(a), (b) (2015) (emphasis added).  Headstones or markers are furnished by the Government to mark the grave or memorialize a deceased eligible veteran.  38 C.F.R. § 38.632(b)(4) (2015). 

The appellant requests an individual headstone or marker for the grave of each Confederate soldier which contains the veteran's name, date of birth and death, and military unit in which each veteran served. 

In September 2009, the appellant submitted 10 separate applications for Government-furnished headstones or markers.  Each application noted that the relevant grave was unmarked and that the Veteran's service was during the Civil War.  For each application, the appellant submitted proof of service in the Confederate army, including the North Carolina, South Carolina, Florida, and Alabama Infantries, and noted the dates of death, all of which were in 1861.  The graves are all located in the Confederate section of a city owned cemetery, Oakwood Cemetery, in Richmond, Virginia.  

The appellant has also provided testimony, written statements, and photographs regarding the graves and cemetery in question.  Senator JW has also submitted arguments in support of the claim on appeal.  Historically, the appellant asserts that in 1866, the Oakwood Ladies Memorial Association began providing temporary markers for each Confederate soldier's grave in the cemetery with wooden headboards.  Approximately 20 years later, the City of Richmond requested the removal of the deteriorating markers and promised the placement of permanent upright markers; such permanent markers, however, were not provided.  In 1901, the State of Virginia began installing 6" x 6" marble blocks every few graves, in order to keep the records of the graves straight.  Each block contains three numbers that correspond to the surrounding graves and to a veteran's name in a burial ledger.  The burial ledger is not in a location near the gravesites.  This block and ledger system remains.  

In addition, the appellant provided information regarding VA's prior practices of issuing headstones and markers, including the placement of other upright markers in the Confederate section of Oakwood Cemetery.  

The Board finds no provision which authorizes furnishing headstones or markers in this case.  First, each of the veterans here died in 1861, well prior to 1990, the date after which veterans with marked graves may obtain an additional headstone or marker.  38 C.F.R. § 38.631.  Accordingly, Government-furnished headstones or markers are not warranted under the provision for marked graves.  

Second, upon a full review of the evidence of record, the Board finds that the graves cannot be considered unmarked.  Thus, Government-furnished headstones or markers are not warranted under the provision for unmarked graves.  See 38 U.S.C.A. § 2306(a)(3).  The appellant's essential argument is that the graves are unmarked because the 6" x 6" marble blocks indicate locations of graves, but do not mark graves.  Additionally, he asserts that the relevant statutes and regulations contemplate markers or headstones for each individual grave.  

The statutes and regulations do not define what is meant by an "unmarked" grave, to include any implication of a marker for each individual grave or veteran.  However, VA's General Counsel recently issued a precedent opinion on this matter.  See VAOPGCPREC 3-2015 (August 28, 2015).  The opinion held that the Civil-War era graves at Oakwood Cemetery currently identified with marble stones that do not show the names of each soldier but that have identifying numbers that are tracked in a burial ledger are not "unmarked graves" for purposes of VA furnishing a headstone or marker under section 2306(a)(3) even if such stones denote the location of more than one soldier.  Id.  The Board is bound by precedent opinions of VA's General Counsel.  38 C.F.R. § 19.5 (2015).  As VA's General Counsel has specifically found that the graves at issue in this case are not unmarked graves the claim must be denied.   

The Board acknowledges the sympathetic nature of the arguments submitted in favor of the present appeal - the honoring and memorializing of our Nation's veterans is a central tenet of VA's mission and the level of individual recognition that the appellant requests is understandable.  However, the Board is bound to follow certain legal precedent, which as explained above does not allow for the benefit sought in this case.  As such, the claim must be denied.  


ORDER

Entitlement to Government-furnished headstones or markers is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


